Citation Nr: 1709589	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.
 
2.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
 
3.  Entitlement to service connection for arthralgias, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1988 to April 1992 with service in Southwest Asia.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 
The Veteran's initial psychiatric claim was limited to PTSD; however, a claim is not limited in scope to a single or particular diagnosis and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Accordingly, the Board has recharacterized the claim as entitlement to an acquired psychiatric disorder, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
 
The Veteran was scheduled to testify before a Veterans Law Judge at the St. Paul RO but he failed to appear for the hearing.  He has not since asked for the hearing to be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).
 
In March 2012 and September 2015, the Board remanded the case to the RO for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim for entitlement to service connection for a psychiatric disorder, the Board noted in its September 2015 remand that a June 2012 VA opinion and a December 2012 addendum were inadequate, due to the fact that the examiner incorrectly determined that the Veteran's psychiatric disabilities preexisted service.  The Veteran was diagnosed with anxiety disorder, not otherwise specified, and alcohol dependence.

Pursuant to the Board's September 2015 remand instructions, the Veteran was provided with another VA psychiatric examination in June 2016.  The examiner diagnosed alcohol use disorder and an unspecified personality disorder.  He noted that there was nothing in the Veteran's service treatment records to indicate that his anxiety was related to military service or his military stressor.  The examiner acknowledged that VA treatment records had shown that the Veteran had been diagnosed with anxiety and depression; however, he found that "the most parsimonious explanation for his constellation of symptoms in a forensic context is Alcohol Use Disorder and antisocial personality traits."  The examiner found that his opinion was consistent with the 2012 Initial PTSD exam.  

The Board finds that this opinion is inadequate, for the following reasons.  First of all, the examiner did not explain whether the anxiety and depression diagnoses noted in the records during the course of the appeal were incorrect or were correct at the time and had resolved.  This is a critical deficiency in the medical evidence because service connection may be established for a disability if it existed at any point during the course of the appeal, even if such disability later resolved.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  Second, the examiner appears to address the etiology of the Veteran' anxiety, but opines that there is no relationship to service based solely on his observation that no psychiatric symptoms were noted in the Veteran's service treatment records.  A lack of corroborating service records, standing alone, cannot serve as the basis of a negative etiology opinion.  As such, the Board finds that an additional opinion should be obtained, in order to address the Veteran's contention of psychiatric symptoms since service and to provide diagnoses and nexus opinions adequately supported by the Veteran's history and providing a thorough rationale for each finding.

With regard to the Veteran's claim for fatigue, as the evidence has shown that this is likely related to his psychiatric disorder, the Board finds that this claim is inextricably intertwined with his claim for entitlement to service connection for a psychiatric disability and appellate consideration of the issue is deferred pending resolution of the that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

With regard to the Veteran's claim for entitlement to service connection for arthralgias, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, the Board noted in its September 2015 remand that while arthralgias of various joints had been associated with known diagnoses related to fractures and injuries of the neck and lower extremities that were not related to service, none of these explained the arthralgias of the Veteran's hand.  Upon remand, the Veteran was provided with a VA examination in September 2016.  The examiner found that the Veteran's arthralgias were not objectively demonstrated.  He noted that the Veteran reported pain when repetitively working with his hands but that the pain was absent when not working.  Examination of the Veteran's hands and feet did not show objective findings of a disease or illness.  The examiner opined that having pain with excessive use that resolves when the use stops, in the absence of any other objective finding, could not be construed as an illness, diagnosed or undiagnosed.

The Board notes that the Veteran has reported ongoing stiffness with swelling in his hands, which was thought to be related to arthritis, along with his complaints of pain; however, x-rays failed to reveal arthritis.  See June 2012 VA examination.  In addition, the Veteran complained of numbness and tingling in his hands and that the discomfort sometimes wakes him at night.  He underwent nerve conduction studies which did not reveal carpal tunnel syndrome.  The examiner noted that these symptoms could be due to thoracic outlet syndrome or a vitamin deficiency.  However, no definitive diagnosis was provided.  See March and June 2011 VA medical records.  

It is undisputed that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, and would be eligible for service connection objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2014); 38 C.F.R. § 3.317(a) (2016). 
 
While the VA examiner addressed the Veteran's reports of pain in his hands, it appears that the Veteran has reported additional ongoing symptoms in his hands, aside from pain, including neurologic signs or symptoms.  Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include neurologic signs or symptoms.  Id.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(i) (2011).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.

The Board finds that further examination is necessary to determine whether these symptoms are associated with a diagnosed disorder etiologically related to service or are part of a qualifying chronic disability that has manifested to a compensable degree.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who conducted the June 2016 psychiatric examination to render an opinion with regard to the etiology of the Veteran's psychiatric disorders.  If that examiner is not available, a similarly qualified examiner must provide the opinion.

If the opinion requested cannot be provided without further examination, schedule such examination and send the Veteran proper notice.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder, to include depression and anxiety, caused by or etiologically related to any incident of active duty.  The examiner should note that a lack of diagnosis or treatment for depression or anxiety documented in service treatment records cannot, by itself, serve as the basis of a negative etiology opinion, although this fact can be one considered in formulating the requested opinion.

If the examiner concludes that the Veteran does not have an acquired psychiatric disorder other than alcohol abuse, he/she must provide a rationale, or explanation, for such a finding.  A general conclusory statement is not adequate for a rationale.  

In particular, the examiner must explain whether the diagnoses of anxiety and depression found in the Veteran's treatment records were incorrect diagnoses (and if so, explain why they were incorrect) or if they were correct diagnoses at the time but the conditions had subsequently resolved.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Schedule the Veteran for a VA examination to determine the etiology of any neurological symptoms in the Veteran's hands and upper extremities.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed disability manifested by symptoms including swelling, stiffness, numbness, and tingling in his hands and upper extremities.
 
The examiner must opine as to whether the Veteran's complaints of swelling, stiffness, numbness, and tingling in his hands and upper extremities can be attributed to a known diagnosis.  If so, the examiner must identify the diagnoses and determine, for each, whether it is at least as likely as not that such diagnosed disability had its clinical onset in service or is otherwise related to active duty.
 
In answering this question, the examiner should address the Veteran's reports regarding the frequency and severity of symptoms of swelling, stiffness, numbness, and tingling in his hands and upper extremities since service.  If there are symptoms of swelling, stiffness, numbness and tingling in his hands and upper extremities or complaints that are objectively demonstrated but that are not attributable to a known diagnosis, the examiner should specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




